

 S1044 ENR: World War II Memorial Prayer Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1044IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of the Interior to install in the area of the World War II Memorial in the
			 District of Columbia a suitable plaque or an inscription with the words
			 that President Franklin D. Roosevelt prayed with the United States on
			 D-Day, June 6, 1944. 1.Short titleThis Act may be cited as the
			 World War II Memorial Prayer Act of
			 2013.2.Placement of
			 plaque or inscription at world war II memorialThe Secretary of the Interior—(1)shall install in
			 the area of the World War II Memorial in the District of Columbia a
			 suitable
			 plaque or an inscription with the words that President Franklin D.
			 Roosevelt
			 prayed with the United States on June 6, 1944, the morning of D-Day;(2)shall design,
			 procure, prepare, and install the plaque or inscription referred to in
			 paragraph (1); and(3)may not use Federal funds to prepare or
			 install the plaque or inscription referred to in paragraph (1), but may
			 accept
			 and expend private contributions for this purpose.3.Commemorative Works
			 ActChapter
			 89 of title 40, United States Code (commonly known as the
			 Commemorative Works Act), shall apply to the design and
			 placement of the plaque within the area of the World War II Memorial.Speaker of the House of RepresentativesVice President of the United States and President of the Senate